          Case 1:19-cr-00395-PKC Document 73 Filed 04/02/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                       888 GRAND CONCOURSE, SUITE 1H
                                                       BRONX, NEW YORK 10451
                                                       (718) 293-4900 • FAX (718) 618-0140
                                                       www.klugerlawfirm.com

                                                       April 2, 2020

                                                                  Application GRANTED.
By ECF
Honorable P. Kevin Castel
                                                                  SO ORDERED.
United States District Court Judge
                                                                  April 3, 2020
Southern District of New York
500 Pearl Street
New York, N.Y. 10007

               Re:     United States v. Ramon Ramirez
                       19 Cr. 395 (PKC)
                       Request to Submit Interim Vouchers

Dear Judge Castel:

        As the CJA attorney assigned to represent Ramon Ramirez in the above-referenced
matter, I write to respectfully request permission to submit interim CJA vouchers. Pursuant to the
Court’s Revised Plan for Furnishing Representation Pursuant to the Criminal Justice Act (18
U.S.C. §3006A), attorneys serving on the CJA Panel in the Southern District are permitted to file
interim vouchers “where it is considered necessary and appropriate.” Additionally, according to
the CJA eVoucher Attorneys' Manual, requests for interim payment should not be made unless
and until an attorney has incurred fees in excess of $5,000.

        This case is in a trial-ready posture and has already necessitated significant litigation. As
a result, defense counsel has incurred fees in excess of $5,000. Moreover, given the current
economic climate due to the Coronavirus, counsel submits that payment of a portion of fees
earned to date are necessary to assist in day-to-day office expenses and overhead, and
appropriate.

       Thank you for the Court’s consideration.


                                                       Respectfully Submitted,

                                                       /s/ Matthew J. Kluger
                                                       Matthew J. Kluger
                                                       Attorney for Ramon Ramirez
